Case: 12-10998       Document: 00512389521         Page: 1     Date Filed: 09/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 27, 2013
                                     No. 12-10998
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WENDI SHANTA HAYWARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-77-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Wendi Shanta Hayward pleaded guilty to conspiracy to possess stolen mail
and possession of stolen mail, and the district court imposed a total sentence of
120 months of imprisonment and concurrent terms of three years of supervised
release. Hayward’s pro se motion for the appointment of a new appellate
attorney is DENIED. Hayward’s motion to file an out of time reply to the
Government’s Brief is GRANTED. However, we have reviewed the merits of



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10998     Document: 00512389521    Page: 2   Date Filed: 09/27/2013

                                 No. 12-10998

Hayward’s pro se reply brief and for the reasons stated below, AFFIRM the
district court’s sentence.
      Hayward argues that the district court clearly erred in holding her
responsible for an intended loss of over $400,000 and that the court should have
granted her a reduction in offense level for acceptance of responsibility. She
contends that the court erred by rejecting her testimony that she did not intend
to negotiate all of the stolen and counterfeit checks found in her apartment. The
sentencing court’s estimate of the amount of intended loss in this case was
reasonable in light of the evidence, and does not amount to clear error. United
States v. Harris, 597 F.3d 242, 250-51 (5th Cir. 2010).
      The court rejected Hayward’s sentencing testimony regarding the amount
of intended loss and adopted the findings contained in the Presentence Report,
including that she had falsely denied or frivolously contested relevant conduct.
Thus, the court’s decision to deny a reduction in offense level for acceptance of
responsibility is not “without foundation.” See United States v. Juarez-Duarte,
513 F.3d 204, 211 (5th Cir. 2008).
      AFFIRMED.




                                       2